Citation Nr: 1008715	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to December 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2008 by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims folder.

During the hearing in February 2008, the Veteran submitted a 
claim of entitlement to service connection for residuals of 
burst eardrums, to include dizziness and equilibrium 
problems.  This issue is REFERRED to the RO for appropriate 
action.

In March 2008, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.


FINDINGS OF FACT

1.  Prior to March 2009, the Veteran's bilateral hearing loss 
was manifested by pure tone threshold averages and speech 
recognition scores that corresponded to no more than a level 
"IV" hearing on the right and level "I" hearing on the 
left.

2.  From March 2009, the Veteran's bilateral hearing loss was 
manifested by pure tone threshold averages and speech 
recognition scores that correspond to no more than a level 
"IV" hearing on the right and level "II" hearing on the 
left.

3.  At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss been productive of marked 
interference with employment or frequent periods of 
hospitalization.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2009).

2.  The Veteran's bilateral hearing loss does not present 
such an exceptional or unusual disability picture as to 
warrant referral for extraschedular consideration.  38 C.F.R.  
§ 3.321(b)(1) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, namely, evidence demonstrating a 
worsening or increase in severity of the disability, the 
effect that worsening has on employment, and general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 and April 2008 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  In any event, in 
his statements and testimony, the Veteran demonstrated his 
actual knowledge of the elements necessary to substantiate 
his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The Veteran's claim was adjudicated subsequently 
in an April 2009 Supplemental Statement of the Case (SSOC).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are private medical records, and post-service VA 
examination and treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The Veteran has also not indicated any intention to 
provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to a Compensable Rating for Bilateral 
Hearing Loss

Service connection for bilateral hearing loss was established 
by a March 2003 rating decision, at which time a 0 percent 
rating was assigned, effective from June 2001.  A 
noncompensable rating was continued in September 2003 and 
March 2004 rating decisions.   The Veteran is requesting an 
increased rating for his service-connected bilateral hearing 
loss.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation, which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85.  Under these criteria, the assignment of a 
disability rating is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

The Veteran submitted the results of a private audiology 
examination from March 2004.  On the private audiological 
evaluation in March 2004, approximate pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
75
90
LEFT
20
35
55
65
 

Pure tone threshold averages were 59 decibels for the right 
ear, and 44 for the left ear.  A speech discrimination test 
revealed a speech recognition ability of 64 percent in the 
right ear and of 84 in the left ear.  However, as stated 
previously, the basis for evaluating defective hearing is the 
impairment of auditory acuity as measured by pure tone 
threshold averages, within the range of 1000 to 4000 Hertz 
and speech discrimination using the Maryland CNC word 
recognition test.  38 C.F.R. § 4.85.  The results of the 
private audiology examination do not designate the type of 
speech discrimination test used.  The only speech 
discrimination test used to evaluate defective hearing, for 
rating purposes, is the Maryland CNC word recognition test.  






	(CONTINUED ON NEXT PAGE)



The Veteran was afforded a VA examination in January 2004.  
On the authorized audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
85
90
LEFT
15
30
60
65
 

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 94 in the left ear.

The Veteran's January 2004 VA audiology examination shows a 
right ear pure tone threshold average of 67.5 decibels with 
speech recognition of 80 percent.  This corresponds to a 
numeric designation of "IV."  Table VI in 38 C.F.R. § 4.85.  
His left ear manifests a pure tone threshold average of 42.5 
decibels with speech recognition of 94 percent.  This 
corresponds to a numeric designation of "I."  Id.  These 
combined numeric designations then result in a rating of 0 
percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a more recent VA examination in 
March 2009.  On the authorized audiological evaluation in 
March 2009, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
90
95
LEFT
25
50
60
70
 

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 90 in the left ear.

The Veteran's March 2009 VA audiology examination shows a 
right ear pure tone threshold average of 69 decibels with 
speech recognition of 78 percent.  This corresponds to a 
numeric designation of "IV."  Table VI in 38 C.F.R. § 4.85.  
His left ear manifests a pure tone threshold average of 57 
decibels with speech recognition of 90 percent.  This 
corresponds to a numeric designation of "II."  Id.  These 
combined numeric designations then result in a rating of 0 
percent under Table VII.  38 C.F.R. § 4.85, Table VII.

VA outpatient records indicate that the Veteran was issued 
hearing aids in September 1998.  More recently, in February 
2008, it was noted that the Veteran had a significant hearing 
handicap and would benefit from binaural behind the ear 
hearing aids, and in March 2008 the Veteran was issued 
hearing aids.  These medical records, however, do not contain 
any audiological findings that would entitle the Veteran to a 
higher rating for his bilateral hearing loss under 38 C.F.R. 
§ 4.85 or 38 C.F.R. § 4.86.   

During the hearing in February 2008, the Veteran testified 
that his hearing loss disability has worsened in severity and 
that he was advised not to use his hearing aids because they 
would not help his hearing.  The Veteran testified that he 
can not use telephones or distinguish conversations at work. 

The Board has considered the Veteran's statements regarding 
the severity of his hearing loss and how it has affected his 
daily activities.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board finds the Veteran's 
statements to be credible.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  As noted above, 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned based on audiometric 
evaluations.  

Even under the most favorable possible interpretation of 
these findings, under the regulations the Veteran's hearing 
loss is at no more than level IV in the right ear; and II in 
the left ear; therefore, a compensable rating is not 
warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.


Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected mental disability is inadequate.  A comparison of 
the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for bilateral hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
bilateral hearing loss.  

Additionally, there is no evidence of marked interference 
with employment due to the disability.  There is nothing in 
the record that suggests that the hearing loss itself 
markedly affected his ability to perform his job.  During the 
VA examination in March 2009, the Veteran reported that he 
works part-time in a store and stated that he has difficulty 
hearing on the telephone depending on the pitch of the voice.  
The examiner opined that from what the Veteran described, he 
does not work in a high level noise environment and should be 
able to wear his hearing aids.  

Furthermore, the examiner consulted the Veteran's primary 
audiologist, who stated that the Veteran's work environment 
does not contraindicate his wearing hearing aids on a full 
time basis.  Additionally, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
bilateral hearing loss.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


